Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Fox on 11/11/2022.

The application has been amended as follows: 

1.	(Currently Amended) A wireless power transfer system for wirelessly powering a conveyance apparatus of a first conveyance system and a conveyance apparatus of a second conveyance system, the wireless power transfer system comprising:
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the first conveyance system; 
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the second conveyance system, the surface of the conveyance apparatus of the second conveyance system being opposite of the surface of the conveyance apparatus of the first conveyance system,
wherein the wireless electrical power transceiver of the first conveyance system is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located proximate to one another;
a wireless electrical power transmitter located in a second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the surface of the conveyance apparatus of the second conveyance system; 
wherein the wireless electrical power transmitter is configured to (i) wirelessly transmit electrical power to the wireless electrical power transceiver of the first conveyance system when the wireless electrical power transceiver of the first conveyance system is located in the second location and (ii) wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the second location;
a first electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the first conveyance system; and
a rotational device configured to (i) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the first conveyance system and (ii) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the second conveyance system.
2.	(Original) The wireless power transfer system of claim 1, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are in a facing spaced relationship when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at a first location.
3.	(Original) The wireless power transfer system of claim 1, wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car.
4.	(Cancelled) 
5.	(Currently Amended) The wireless power transfer system of claim 1, further comprising:
a wireless electrical power transmitter located in [[a]] the second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the surface of the conveyance apparatus of the second conveyance system, 
wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in [[the]] a first location.
6.	(Cancelled) 
7.	(Currently Amended) The wireless power transfer system of claim 1, further comprising:

a second electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the second conveyance system.
8.	(Currently Amended)  The wireless power transfer system of claim 1, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
9.	(Currently Amended) The wireless power transfer system of claim 1, wherein the wireless electrical power transceiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
10.	(Original) The wireless power transfer system of claim [[2]] 3, wherein the first elevator system includes an elevator shaft, and wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
11.	(Currently Amended) A system including a first conveyance system and a second conveyance system, the system comprising:
a conveyance apparatus of the first conveyance system; 
a conveyance apparatus of the second conveyance system; and
a wireless power transfer system for wirelessly powering the conveyance apparatus of the first conveyance system and the conveyance apparatus of the second conveyance system, the wireless power transfer system comprising:
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the first conveyance system, 
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the second conveyance system, surface of the conveyance apparatus of the second conveyance system being opposite of the surface of the conveyance apparatus of the first conveyance system,
wherein the wireless electrical power transceiver of the first conveyance system is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at a first location,
a wireless electrical power transmitter located in a second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the  surface of the conveyance apparatus of the second conveyance system; 
wherein the wireless electrical power transmitter is configured to (i) wirelessly transmit electrical power to the wireless electrical power transceiver of the first conveyance system when the wireless electrical power transceiver of the first conveyance system is located in the second location and (ii) wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the second location;
wherein the wireless power transfer system further comprises:
a first electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the first conveyance system; and
a rotational device configured to (i) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the first conveyance system and (ii) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the second conveyance system.
12.	(Currently Amended) The system of claim 11, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are in a facing spaced relationship when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at [[a]] the first location.
13.	(Cancelled) 
14.	(Cancelled) 
15.	(Cancelled) 
16.	(Currently Amended) The system of claim 11, wherein the wireless power transfer system further comprises:

a second electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the second conveyance system.
17.	(Currently Amended) The system of claim 11, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
18.	(Currently Amended) The system of claim 11, wherein the wireless electrical power transceiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
19.	(Currently Amended) The system of claim 12, wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car; wherein the first elevator system includes an elevator shaft, and wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
20.	(Currently Amended) A wireless power transfer system for wirelessly powering an elevator car of a first elevator shaft and an elevator car of a second elevator shaft, the wireless power transfer system comprising:
a wireless electrical power transceiver located on a surface of the elevator car of the first elevator shaft, 
a wireless electrical power transceiver located on a surface of the elevator car of the second elevator shaft, the surface of the elevator car of the second elevator shaft being opposite of the surface of the elevator car of the first elevator shaft,
wherein the wireless electrical power transceiver of the first elevator shaft is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second elevator shaft when the wireless electrical power transceiver of the first elevator shaft and the wireless electrical power transceiver of the second elevator shaft are located proximate to one another;
a wireless electrical power transmitter located in a second location along the first elevator system 
wherein the wireless electrical power transmitter is configured to (i) wirelessly transmit electrical power to the wireless electrical power transceiver of the first elevator system when the wireless electrical power transceiver of the first elevator system is located in the second location  and (ii) wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the second location;
a first electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the first elevator system; and
a rotational device configured to (i) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the first elevator system and (ii) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the second elevator system.

21.	(Previously Presented) The system of claim 11, wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-12, and 16-21  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,218,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the prior art of record and the current application are not patentably distinct as can be seen below. 
In detail the application (16/702,630) has a wireless electrical power transceiver located on a surface of the conveyance apparatus of the first and second conveyance system, that can send and receive wireless power. 
The patent  in contrast has a  wireless electrical power receiver of the first and second conveyance system located along a surface of the conveyance apparatus of the first conveyance system opposite the support or the side of the first conveyance system, system that can receive wireless power. 
Using a transceiver that can send and receive wireless power is not patentably distinct for the use of a receiver that can only revive power. These differences would not amount to a patentably distinguished feature and each option would flow naturally to one of ordinary skill in the art of endeavor. 

Application 16/702,630
US patent 11,218,024
1.	(Currently Amended) A wireless power transfer system for wirelessly powering a conveyance apparatus of a first conveyance system and a conveyance apparatus of a second conveyance system, the wireless power transfer system comprising:
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the first conveyance system; 
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the second conveyance system, the surface of the conveyance apparatus of the second conveyance system being opposite of the surface of the conveyance apparatus of the first conveyance system,
wherein the wireless electrical power transceiver of the first conveyance system is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located proximate to one another;
a wireless electrical power transmitter located in a second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the surface of the conveyance apparatus of the second conveyance system; 
wherein the wireless electrical power transmitter is configured to (i) wirelessly transmit electrical power to the wireless electrical power transceiver of the first conveyance system when the wireless electrical power transceiver of the first conveyance system is located in the second location and (ii) wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the second location;
a first electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the first conveyance system; and
a rotational device configured to (i) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the first conveyance system and (ii) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the second conveyance system.

1. A wireless power transfer system for wirelessly powering a conveyance apparatus of a first conveyance system and a conveyance apparatus of a second conveyance system, the wireless power transfer system comprising:
a wireless electrical power transmitter located in a first location along a support or a side of the first conveyance system and a support or a side of the second conveyance system;
a wireless electrical power receiver of the first conveyance system located along a surface of the conveyance apparatus of the first conveyance system opposite the support or the side of the first conveyance system;
a wireless electrical power receiver of the second conveyance system located along a surface of the conveyance apparatus of the second conveyance system opposite the support or the side of the second conveyance system,
wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the first conveyance system when the wireless electrical power receiver of the first conveyance system is located proximate the first location,
wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the second conveyance system when the wireless electrical power receiver of the second conveyance system is located proximate the first location,
wherein the wireless electrical power transmitter is located between the first conveyance system and the second conveyance system, and
wherein the wireless power transfer system further comprises:
a first electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the first conveyance system; and
a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first conveyance system or wireless electrical power receiver of the second conveyance system; or
a first electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the first conveyance system; and
a second electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the second conveyance system,
wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,
wherein the first elevator system includes an elevator shaft, and
wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
2.	(Original) The wireless power transfer system of claim 1, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are in a facing spaced relationship when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at a first location.

2. The wireless power transfer system of claim 1, wherein the wireless electrical power receiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at a first location.
	3.	(Original) The wireless power transfer system of claim 1, wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car.

From claim 1 .. wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,
wherein the first elevator system includes an elevator shaft, and
wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
5.	(Original) The wireless power transfer system of claim 1, further comprising:
a wireless electrical power transmitter located in [[a]] the second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the surface of the conveyance apparatus of the second conveyance system, 
wherein the wireless electrical power transmitter is configured to wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in [[the]] a first location.

	a wireless electrical power receiver of the second conveyance system located along a surface of the conveyance apparatus of the second conveyance system opposite the support or the side of the second conveyance system,
7.	(Currently Amended) The wireless power transfer system of claim 1, further comprising:

a second electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the second conveyance system.

From claim 1 a second electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the second conveyance system,
8.(Previously Presented) The wireless power transfer system of claim 1, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
2. The wireless power transfer system of claim 1, wherein the wireless electrical power receiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at a first location.
9.(Previously Presented) The wireless power transfer system of claim 1, wherein the wireless electrical power transceiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
3. The wireless power transfer system of claim 1, wherein the wireless electrical power receiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at a first location.
10.(Original) The wireless power transfer system of claim [[2]] 3, wherein the first elevator system includes an elevator shaft, and wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
4. The wireless power transfer system of claim 1, wherein the first elevator system includes an elevator shaft, and wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
11.	(Currently Amended) A system including a first conveyance system and a second conveyance system, the system comprising:
a conveyance apparatus of the first conveyance system; 
a conveyance apparatus of the second conveyance system; and
a wireless power transfer system for wirelessly powering the conveyance apparatus of the first conveyance system and the conveyance apparatus of the second conveyance system, the wireless power transfer system comprising:
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the first conveyance system, 
a wireless electrical power transceiver located on a surface of the conveyance apparatus of the second conveyance system, surface of the conveyance apparatus of the second conveyance system being opposite of the surface of the conveyance apparatus of the first conveyance system,
wherein the wireless electrical power transceiver of the first conveyance system is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at a first location,
a wireless electrical power transmitter located in a second location along the first conveyance system opposite the surface of the conveyance apparatus of the first conveyance system and along the second conveyance system opposite the  surface of the conveyance apparatus of the second conveyance system; 
wherein the wireless electrical power transmitter is configured to (i) wirelessly transmit electrical power to the wireless electrical power transceiver of the first conveyance system when the wireless electrical power transceiver of the first conveyance system is located in the second location and (ii) wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the second location;
wherein the wireless power transfer system further comprises:
a first electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the first conveyance system; and
a rotational device configured to (i) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the first conveyance system and (ii) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the second conveyance system.
5. A system including a first conveyance system and a second conveyance system, the system comprising
a conveyance apparatus of the first conveyance system;
a conveyance apparatus of the second conveyance system; and
a wireless power transfer system for wirelessly powering the conveyance apparatus of the first conveyance system and the conveyance apparatus of the second conveyance system, the wireless power transfer system comprising:
a wireless electrical power transmitter located in a first location along a support or a side of the first conveyance system and a support or a side of the second conveyance system;
a wireless electrical power receiver of the first conveyance system located along a surface of the conveyance apparatus of the first conveyance system opposite the support or the side of the first conveyance system;
a wireless electrical power receiver of the second conveyance system located along a surface of the conveyance apparatus of the second conveyance system opposite the support or the side of the second conveyance system,
wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the first conveyance system and the wireless electrical power receiver of the second conveyance system,
wherein the wireless electrical power transmitter is located between the first conveyance system and the second conveyance system, and
wherein the wireless power transfer system further comprises:
a first electrical coil of the wireless electrical power transmitter;
a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first conveyance system or wireless electrical power receiver of the second conveyance system; or
a first electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the first conveyance system; and
a second electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the second conveyance system,
wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,
wherein the first elevator system includes an elevator shaft, and
wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.

	
12. (Original) The system of claim 11, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are in a facing spaced relationship when the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transceiver of the second conveyance system are located at [[a]] the first location.

16.(Currently Amended) The system of claim 11, wherein the wireless power transfer system further comprises:

a second electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the second conveyance system.
From claim 1 a second electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the second conveyance system,
17. (Previously Presented) The system of claim 11, wherein the wireless electrical power transceiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
2. The wireless power transfer system of claim 1, wherein the wireless electrical power receiver of the first conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at a first location.
18. (Previously Presented) The system of claim 11, wherein the wireless electrical power transceiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power transceiver is located at [[a]] the second location.
3. The wireless power transfer system of claim 1, wherein the wireless electrical power receiver of the second conveyance system and the wireless electrical power transmitter are in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at a first location.
19. (Original) The system of claim 12, wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car; wherein the first elevator system includes an elevator shaft, and wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
From claim 5 wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,
	20. (Currently Amended) A wireless power transfer system for wirelessly powering an elevator car of a first elevator shaft and an elevator car of a second elevator shaft, the wireless power transfer system comprising:
a wireless electrical power transceiver located on a surface of the elevator car of the first elevator shaft, 
a wireless electrical power transceiver located on a surface of the elevator car of the second elevator shaft, the surface of the elevator car of the second elevator shaft being opposite of the surface of the elevator car of the first elevator shaft,
wherein the wireless electrical power transceiver of the first elevator shaft is configured to wirelessly transfer electrical power to the wireless electrical power transceiver of the second elevator shaft when the wireless electrical power transceiver of the first elevator shaft and the wireless electrical power transceiver of the second elevator shaft are located proximate to one another;
a wireless electrical power transmitter located in a second location along the first elevator system 
wherein the wireless electrical power transmitter is configured to (i) wirelessly transmit electrical power to the wireless electrical power transceiver of the first elevator system when the wireless electrical power transceiver of the first elevator system is located in the second location  and (ii) wirelessly transmit electrical power to the wireless electrical power transceiver of the second conveyance system when the wireless electrical power transceiver of the second conveyance system is located in the second location;
a first electrical coil of the wireless electrical power transmitter adjacent to [[the]] a wall of the first elevator system; and
a rotational device configured to (i) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the first elevator system and (ii) rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power transceiver of the second elevator system.

8. A wireless power transfer system for wirelessly powering an elevator car of a first elevator shaft and an elevator car of a second elevator shaft, the wireless power transfer system comprising:
a wireless electrical power transmitter located in a first location along a support or a side of the first elevator shaft and a support or a side of the second elevator shaft;
a wireless electrical power receiver of the first elevator shaft located along a surface of the elevator car of the first elevator shaft opposite the support or the side of the first elevator shaft;
a wireless electrical power receiver of the second elevator shaft located along a surface of the elevator car of the second elevator shaft opposite the support or the side of the second elevator shaft,
wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the first elevator shaft when the wireless electrical power receiver of the first elevator shaft is located proximate the first location,
wherein the wireless electrical power transmitter is configured to wirelessly transmit electric power to the wireless electrical power receiver of the second elevator shaft when the wireless electrical power receiver of the second elevator shaft is located proximate the first location, and
wherein the wireless electrical power transmitter is located between the first elevator shaft and the second elevator shaft, and
wherein the wireless power transfer system further comprises:
a first electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the first elevator shaft; and
a rotational device configured to rotate the wireless electrical power transmitter and the first electrical coil towards the wireless electrical power receiver of the first elevator shaft or wireless electrical power receiver of the second elevator shaft; or
a first electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the first elevator shaft; and
a second electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the second elevator shaft,
wherein the second elevator shaft is adjacent to the first elevator shaft.
	21.	(Previously Presented) The system of claim 11, wherein the first conveyance system is a first elevator system and the conveyance apparatus of the first conveyance system is an elevator car, and wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car.

From claim 5 wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,





Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        November 15, 2022